Citation Nr: 1631266	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for granulomatous hepatitis consistent with sarcoidosis with bilateral hilar adenopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to August 1981.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing has been uploaded in the Veteran's Virtual VA file.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claim for an increased rating for granulomatous hepatitis consistent with sarcoidosis with bilateral hilar adenopathy.

The Veteran testified at his BVA hearing that there were outstanding VA treatment records.  He was encouraged to obtain and submit those records.  No such records have been sent.  VA treatment records in the file are only available through 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain and associate with the claims file all outstanding VA records.  

Additionally, with respect to his claim for an increased rating, the Veteran was last afforded a VA examination in November 2013.  

More importantly, the Veteran's testimony at his April 2015 BVA hearing reflects an increase in symptomatology of his service-connected granulomatous hepatitis consistent with sarcoidosis with bilateral hilar adenopathy when compared with his November 2013 VA examination.  The Veteran reported an increase in days missed from work due to his disability and that he is now on medication for his service-connected disability. 

As the Veteran has indicated his condition has worsened since his most recent VA examination, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected granulomatous hepatitis consistent with sarcoidosis with bilateral hilar adenopathy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed granulomatous hepatitis consistent with sarcoidosis with bilateral hilar adenopathy.  After securing any necessary authorization from him, obtain all identified treatment records.  

Regardless of whether the Veteran responds all outstanding VA treatment records (including treatment records from the Charleston VA Medical Center) should be obtained.


2.  Following the development in Remand paragraph 1, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected granulomatous hepatitis consistent with sarcoidosis with bilateral hilar adenopathy.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




